DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recite the limitaiton “the temperature T is obtained from a formula log (p) = a T2 + b T + g, wherein the temperature T is expressed in degree Celsius, wherein  is the desired concentration, expressed in cm-3, of charge carriers  in the deposited CuxCryO2, wherein a is equal to - 0.00011, wherein b is equal to 0.1356, and wherein g is equal to -24.914.”  This limitation renders the claims indefinite because of the following reasons:
First, it is unclear what temperature T should be used for annealing, because the formula recited in the claims includes infinite number of T values.  Thus, the meets and bounds of claims are not defined.
Second, claims does not define what  “the desired concentration ” is. Thus, it appears that the temperature of annealing, T, depends on unspecified “the desired concentration.”  And according to MPEP 2173.05 (B), II, a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Claim 22 recites the limitation “the step is carried out during a duration comprised between 1 second and 4500 second.”  This limitation renders the claim indefinite because it is unclear to what step the phrase “the step” refers.  It is also unclear what the phase “a duration comprised” means.
Claims 23 recites the limitation “the duration comprises between 20 seconds and 1800 seconds.”  This limitation renders the claim indefinite because it is unclear what the phrase “the duration comprises” means.
Claim 24 recites the limitation “the step (a) comprises patterning on the substrate.”  This limitation renders the claim indefinite because it unclear whether step of patterning is a separate step from depositing step recited in the parent claim 17. 
Claim 31 is indefinite due to their dependence on indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Han (Han et al., “Effect of annealing temperature on structural, optoelectronic properties and interband transitions of CuCrO2 nanocrystalline films prepared by the sol–gel method,“ Journal of Alloys and Compounds ,” Vol. 647,  2015, pp. 1028-1034, cited in IDS) in view of Popa et al. “Invisible electronics: Metastable Cu-vacancies chain defects for highly conductive p-type transparent oxide,” Applied Materials Today, Vol. 9, 2017, pp. 184-191, cited in IDS).
Regarding claim 17, Han discloses a method of producing a semiconductor, said method comprising the steps of: (a) depositing a film of CuxCryO2 on a substrate (page 1029, column 2, Section 2, “Experimental”); and (b) annealing at a temperature T the film of deposited CuxCryO2 so as to achieve a desired concentration of charge carriers in the deposited CuxCryO2 (page 1033; Table 1; note: the recitation “ to achieve a desired concentration..” is an  intended  outcome of a required step already disclosed by the prior art rather than a required step further limiting scope of the claims.  The applied prior art can be so modified or used and therefore renders unpatentable such claims.  See, for example, M.P.E.P. § 2111.04, and precedents cited therein)
Han does not explicitly disclose (1) that the temperature T is obtained from the formula log (p) = a T2 + b T + g, wherein the temperature T is expressed  in degree Celsius, wherein p is the desired concentration, expressed in cm-3,  of charge carriers p in CuxCryO2, wherein a is equal to -0.001, wherein b is equal to 0.1356 , and wherein g is equal to -24.914; (2) that that x is equal to 0.66 and y is equal to 1.33. 
Regarding element (1), Han however discloses that the annealing temperature can be chosen to obtain the desired conductivity and carrier density (page 1033; Table 1). Thus, the prior art well recognizes that annealing temperature is critical for achieving the desired conductivity and carrier density.  Annealing temperature therefore is art-recognized result-affecting variable/parameter. 
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) the annealing temperature to obtain the desired conductivity and carrier density.
Regarding element (2), Popa however discloses that that x is equal to 0.66 and y is equal to 1.33 (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have that x is equal to 0.66 and y is equal to 1.33 for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity (Popa, Abstract).
Regarding claims 22 and 23, Han discloses wherein the step is carried out during a duration comprised between 20 seconds and 1800 seconds (Section “Experimental.”).
Regarding claim 24, Han discloses wherein the step (a) comprises patterning on the substrate (page 1029, column 2, Section 2, “Experimental”, see 112 rejection above).  
Regarding claim 25, Han discloses wherein the substrate is glass, sapphire, Si, Si/Si3N4, ITO, SiO2 or any plastic materials (Section “Experiment.”).  
Regarding claim 30, Han does not explicitly disclose wherein CuxCryO2 is undoped.   
Popa however discloses wherein CuxCryO2 is undoped (page 185, column 1, paragraph 2).   
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have CuxCryO2 is undoped for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity without extrinsic doping (Popa, page 185, column 1, paragraph 2).
Regarding claim 31, Han does not explicitly disclose wherein the temperature of at least 400C.  
Popa however discloses wherein the temperature of at least 400C (page 185, column 2, paragraph 1).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have the temperature of at least 400C for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity (Popa, Abstract).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Popa as applied to claim 17 above, and further in view of Yu et al., “Characteristics of p-type transparent conductive CuCrO2 thin films,” Applied Surface Science 282 (2013) 92–97.
Regarding claim 26, Han does not explicitly discloses wherein step (b) is carried out in an oven.  
Yu however discloses wherein step (b) is carried out in an oven (page 93, Section 2.1.).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Yu have step (b) is carried out in an oven for the purpose of formation CuCrO2 phase (Yu, page 93, Section 2.1).  
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Popa as applied to claim 17 above, and further in view of Tripathi et al. “Atomic layer deposition of transparent semiconducting oxide CuCrO2 thin films, “Journal of Materials Chemistry C, 2015, 3, 8364.
Regarding claims 26 and 27, Han does not explicitly disclose wherein step (b) is carried out in a rapid thermal annealing reactor.  
Tripathi however discloses that step (b) is carried out in a rapid thermal annealing reactor (“Experimental Section,” paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention as filed to modify Han with Tripathi to have step (b) is carried out in a rapid thermal annealing reactor for the purpose of crystallization deposited films (Tripathi, “Experimental Section,” paragraph 1)
Claims  28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 17 above, and further in view of Chiu et al, “Fabrication of ZnO and CuCrO2:Mg thin films by pulsed laser deposition with in situ laser annealing and its application to oxide diodes, “ Thin Solid Films, Volume 516, Issue 18, 31 July 2008, pages 5941-5947.
Regarding claim 28, Han does not explicitly disclose wherein step (b) is achieved by a laser beam.  
Chiu however discloses wherein step (b) is achieved by a laser beam (Abstract).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Han with Chiu to have step (b) achieved by a laser beam for the purpose   improving the crystallinity of the film with minimal thermal damage to the substrate (Chiu, page 5941, column 2, paragraph 2).
Regarding claim 29, Chiu discloses wherein step (b) comprises locally scanning the film of CuxCryO2 with the laser beam (page 5942; Section 2, paragraph 1)  while modulating the laser power so as to modulate the annealing temperature T and the concentration of charge carriers p (page 5946, section 3.2, paragraph 1; page 5945; Table 3; note: the recitation “so as to modulate….” is intended outcome of the step of laser scanning rather than a required step/feature further limiting scope of the claims.  The applied prior art can be so modified or used and therefore renders unpatentable such claims.  See, for example, M.P.E.P. § 2111.04, and precedents cited therein.).  
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Applicant arguments regarding 112 rejections of claim 17 are not persuasive because of the following reasons. First, an empirical formula for determining an annealing temperature of claim 17 refers to unspecified desired concentration, i.e. to an object which is variable. And according to MPEP 2173.05 (B), II, a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). Second, it is unclear what range of temperature T should be used for annealing, because the formula recited in the claims includes infinite number of T values.  Thus, the meets and bounds of claims are not defined.
Applicant’s arguments that Han in view of Popa does not disclose the limitations of claim 17 are not persuasive because of the following reasons.  First, Han discloses 
that the annealing temperature can be chosen to obtain the desired conductivity and carrier density (page 1033; Table 1). Thus, the prior art well recognizes that annealing temperature is critical for achieving the desired conductivity and carrier density.  Annealing temperature therefore is art-recognized result-affecting variable/parameter.  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) the annealing temperature to obtain the desired conductivity and carrier density. Second, Popa discloses that that x is equal to 0.66 and y is equal to 1.33 (Abstract). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have that x is equal to 0.66 and y is equal to 1.33 for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity (Popa, Abstract).
Applicant’s arguments that Cu066Cr1.33 O2 is substantially different from CuCrO2 of Han and that there are “no reason to consider that a correlation between annealing temperature and concentrations of charge carriers, as taught in Han, could be applied to the semiconductor of Popa” (Remarks, page 7) are not persuasive because both Han and Popa discloses annealing copper chromium delafossite (Han, page 1033; Table 1; Popa , Abstract). Moreover, Popa discloses that annealing  Cu066Cr1.33 O2 leads to achieving Cu066Cr1.33 O2 with high electrical conductivity without extrinsic doping (Popa, page 185, column 1, paragraph 2).  Thus, one of ordinary skill in the art would modify Han with Popa for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity without extrinsic doping (Popa, page 185, column 1, paragraph 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA SLUTSKER/Primary Examiner, Art Unit 2891